DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 15 February 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1, 2, and 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1 and 12, Konno et al. (US 2004/0136493 A1, previously cited by Applicant) discloses an x-ray detector (abstract) comprising a scintillator layer (112, par. [0082]), a photodiode layer (114, par. [0081]), a distribution wiring circuit layer (113) below the photodiode layer and configured to receive the electric current; electrical contacts of the distribution wiring circuit layer connected to electrical contacts of the photodiode layer using wire-bonding (114, par. [0095]), wherein the wiring is protected by a protection layer (122).
Konno does not appear to disclose the claimed integrated circuit layer comprising one or more IC chips configured to receive, process, and 
Claims 2-11 are allowable for reasons of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	18 February 2022